                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

  JAMES M. JOHNSON,                             )
                                                )        Case Nos. 1:18-cv-245; 1:17-cr-11
         Petitioner,                            )
                                                )        Judge Travis R. McDonough
  v.                                            )
                                                )        Magistrate Judge Susan K. Lee
  UNITED STATES OF AMERICA,                     )
                                                )
         Respondent.                            )


                                  MEMORANDUM OPINION



        Before the Court is Petitioner James M. Johnson’s motion to vacate, set aside, or correct

 his sentence filed pursuant to 28 U.S.C. § 2255. (Doc. 1 in Case No. 1:18-cv-245; Doc. 101 in

 Case No. 1:17-cr-11.) For the following reasons, the Court will DENY Petitioner’s motion.

   I.   BACKGROUND

        On January 24, 2017, a grand jury returned an indictment charging Petitioner with one

 count of conspiracy to manufacture and distribute 280 grams or more of a mixture and substance

 containing a detectable amount of cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

 841(b)(1)(A). (Doc. 1 in Case No. 1:17-cr-11.) The indictment specifically alleges:

        The Grand Jury charges that from in or about August of 2015, to in or about
        October of 2015, in the Eastern District of Tennessee, the defendants JAMES M.
        JOHNSON . . . , and others known and unknown to the Grand Jury, did combine,
        conspire, confederate and agree to knowingly, intentionally, and without authority
        manufacture and distribute 280 grams or more of a mixture and substance
        containing a detectable amount of cocaine base (“crack”), a Schedule II controlled
        substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1)
        and 841(b)(1)(A).




Case 1:18-cv-00245-TRM-SKL Document 9 Filed 03/02/21 Page 1 of 3 PageID #: 129
 (Id.) On July 28, 2017, United States District Judge Harry S. Mattice, Jr. accepted Petitioner’s

 guilty plea on the conspiracy charge (Doc. 74 in Case No. 1:17-cr-11), and, on October 26, 2017,

 he sentenced Petitioner to 120 months’ imprisonment, to be followed by five years of supervised

 release (Doc. 91 in Case No. 1:17-cr-11). Petitioner did not appeal his conviction or sentence.

        On October 15, 2018, Petitioner timely filed his § 2255 motion (Doc. 1 in Case No. 1:18-

 cv-245; Doc. 101 in Case No. 1:17-cr-11), arguing that the Court should vacate his sentence,

 dismiss the indictment, and immediately release him because the Court lacked “territorial

 jurisdiction & federal jurisdiction.” (Doc. 1 in Case No. 1:18-cv-245, at 13.)

  II.   STANDARD OF LAW

        To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate: “(1) an error of

 constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

 fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

 Cir. 2003)). She “must clear a significantly higher hurdle than would exist on direct appeal” and

 establish a “fundamental defect in the proceedings which necessarily results in a complete

 miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

 F.3d 427, 430 (6th Cir. 1998).

 III.   ANALYSIS

        Although not entirely clear, Petitioner appears to argue that the Court somehow lacked

 jurisdiction over him because the alleged offense did not take place on federal territory and

 because he could have been or should have been prosecuted by state authorities. These

 arguments are meritless. First, as the United States Court of Appeals has explained, “[f]ederal

 courts have exclusive jurisdiction over offenses against the laws of the United States under 18




                                    2
Case 1:18-cv-00245-TRM-SKL Document 9 Filed 03/02/21 Page 2 of 3 PageID #: 130
 U.S.C. § 3231 and the permission of the states is not a prerequisite to the exercise of that

 jurisdiction.” United States v. Russell, 30 F. App’x 348, 351 (6th Cir. 2002). “Moreover, Article

 I, Section 8 of the United States Constitution grants Congress the power to create, define, and

 punish crimes irrespective of where they are committed.” Id. Additionally, the fact that

 Petitioner could have been prosecuted by state authorities does not preclude federal jurisdiction,

 because actions taken by a state have no effect on whether the Government can pursue federal

 charges against Petitioner. See Gamble v. United States, 139 S. Ct. 1960, 1980 (2019) (“We

 have long held that a crime under one sovereign’s law is not ‘the same offence’ as a crime under

 the laws of another sovereign.”). The Court had jurisdiction over Petitioner because he was

 charged with violating a federal statute based on actions taken in the Eastern District of

 Tennessee. Accordingly, the Court will DENY Petitioner’s § 2255 motion.

 IV.    CONCLUSION

        For the reasons stated herein, Petitioner’s § 2255 motion (Doc. 1 in Case No. 1:18-cv-

 245; Doc. 101 in Case No. 1:17-cr-11) is DENIED. Should Petitioner give timely notice of an

 appeal from this Order, such notice will be treated as an application for a certificate of

 appealability, which is hereby DENIED since he has failed to make a substantial showing of the

 denial of a constitutional right or “that jurists of reason would find it debatable whether the

 petition states a valid claim of the denial of a constitutional right and that jurists of reason would

 find it debatable whether the district court [is] correct in its procedural ruling.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b).

        SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                    3
Case 1:18-cv-00245-TRM-SKL Document 9 Filed 03/02/21 Page 3 of 3 PageID #: 131
